         Case 19-16698-amc        Doc 16-1 Filed 01/21/20 Entered 01/21/20 17:39:20               Desc
                                      Proposed Order Page 1 of 1
                                 UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF PENNSYLVANIA

       LARRY THOMAS                                 Chapter 13
       SHEILA G THOMAS


                               Debtor               Bankruptcy No. 19-16698-AMC

                                                    ORDER

       AND NOW, this ________ day of ____________, 201_, having considered the debtor’s Chapter 13 Plan, and
the Objection of Chapter 13 Standing Trustee to Confirmation of Debtor’s Plan, and after a hearing thereon, it is
hereby

       ORDERED that confirmation of debtor’s plan is denied.

                                          BY THE COURT


                                                    ____________________________________
                                                    Ashely M. Chan
                                                     BANKRUPTCY JUDGE
cc:
Debtor’s Attorney:
       BRAD J. SADEK ESQ
       SADEK LAW OFFICE
       1315 WALNUT STREET #502
       PHILADELPHIA, PA 19107-

Debtor:
       LARRY THOMAS
       SHEILA G THOMAS
       462 ORCHARD ROAD

       KING OF PRUSSIA, PA 19406-

Chapter 13 Standing Trustee:
      William C. Miller, Esquire
      Chapter 13 Standing Trustee
      P.O., Box 1229
      Philadelphia, PA 19105

U.S. Trustee:
       Office of the U.S. Trustee
       Eastern District of Pennsylvania
       833 Chestnut Street, Suite 500
       Philadelphia, PA 19107
